Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2020 has been entered.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Amendment

Claims 1-2, 10, 12-13 are currently amended.
Claims 3, 5-9, 14-16, 18-19 are previously presented.
4, 11, 17 are cancelled.
Claim 20 is original.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 14-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2016/0221269), Van Esbroeck (US 2015/0137426) and Morita (US 2015/0072139), and Brittain NPL (https://www.chm.uri.edu/mmcgregor/chm228/use_of_melting_point_apparatus.pdf ), with evidence from Plastic MP PlastikCity NPL (http://web.archive.org/web/20160213041337/http://www.plastikcity.co.uk/useful-stuff/material-melt-mould-temperatures), PVA PubChem NPL (https://pubchem.ncbi.nlm.nih.gov/compound/Polyvinyl-alcohol 1/42) and Metal Supermarkets NPL (https://www.metalsupermarkets.com/melting-points-of-metals/ ), Polyolefin Polymer Properties Database NPL (https://polymerdatabase.com/polymer%20classes/Polyolefin%20type.html), Brittanica NPL (https://www.britannica.com/print/article/468341), PET Creative Mechanisms NPL (https://www.creativemechanisms.com/blog/everything-about-polyethylene-terephthalate-pet-polyester), Science Direct PC NPL (https://www.sciencedirect.com/topics/materials-science/polycarbonate), PVDCl Creative Mechanisms NPL (https://www.creativemechanisms.com/blog/everything-you-need-to-know-about-pvc-plastic), PS Polymer Properties Database NPL (https://polymerdatabase.com/polymer%20classes/Polystyrene%20type.html), and Polyimide PPI Adhesive Products NPL (https://www.ppiadhesiveproducts.com/pages/polyimide-kapton-tapes).

During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See MPEP 2111.02(II).
Examiner notes that the constituent material composition and its melting point do not further limit the claim as they are limitations of the article worked upon.
Examiner notes that the compositions of the shaping stage, and organic film do further limit the claim as they do not result in a structural difference, however, the combined references above disclose the claimed configuration. 

Examiner notes that there is a grey area as to the patentable weight of the interplay between the inherent properties or features of the particular species of the constituent material and porous stage as well as the constituent material and organic releaser film which do or do not as a matter of law have patentable weight, however, Examiner has addressed this grey area through finding specific disclosures of materials for each of the claimed roles (porous stage, constituent material and organic film) and demonstrating that they satisfy the claimed relationship of their claimed properties as claimed.
 capable of being used with constituent materials melting points which satisfy the claimed temperatures.

The claim 1 reads the following logical inequality equations written out:
(I)	TM,PS> TM,CM (see third clause of claim 1),
(II)	TM,OF,n> TM,CM (see fourth clause of claim 1)
(III)	TM,OF< TM,CM (see fourth clause of claim 1)
where:
TM,CM=melting point of constituent material (variable, little patentable weight)
TM,PS=melting point of porous stage (variable, but high, structural, patentable weight)
TM,OF=melting point of organic film (variable, implied upper limit based on laws of thermodynamics and pure components of organic film, structural, patentable weight).
TM,OF,n=melting point of component n of organic film (structural, patentable weight)

Thermodynamic Law of nature dictates (see Chemistry LibreText NPL - https://chem.libretexts.org/@go/page/93433?pdf) the following equation is also true in the claimed subject matter for the recited materials: 
(IV)	TM,OF< TM,OF,n	 (Thermodynamic law specifies)
See MPEP 2144.02 regarding reliance on scientific theory.

Regarding claim 1-3 & 8-10, the claim requires a stage having (1) a porous structure with high melting point (probably ceramic/metal) and (2) an organic film coating having (a) relatively high melting point component and (b) relatively low melting point component.

Okamoto does not disclose that the shaping stage is made of a material having a higher melting point that a constituent material of the 3D article. 
In the same field of endeavor of additive manufacturing, Van Esbroeck discloses an aluminum stage ([0051]). Aluminum is known to have a melting point of 660 C.  See Metal Supermarkets NPL.    Van Esbroeck recognizes that mould release agents, such as organic films, are compatible with the claimed apparatus.  [0052].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the apparatus of Okamoto and utilize aluminum as the metal for the shaping stage. Okamoto discloses the use of metals for the shaping stage, and Van Esbroeck discloses aluminum as a suitable metal for those purposes.
Okamoto/Van Esbroeck disclose the apparatus as shown above. Okamoto/VanEsbroeck disclose suitable materials for the apparatus, but they don’t disclose the use of a release layer.
In the same field of endeavor of adhesion films, Morita discloses a release layer selected from a number of materials (see claim 2) including polyolefin (PP is a preferred species of polyolefin, MP: 160 C - https://polymerdatabase.com/polymer%20classes/Polyolefin%20type.html ), polybutylene terephthalate (MP: 223 C - https://www.britannica.com/print/article/468341  ), polyethylene terephthalate (MP: 260 C - https://www.creativemechanisms.com/blog/everything-about-polyethylene-terephthalate-pet-polyester ), polyamide (MP: 223 C), polycarbonate (MP: 100-110 C - https://www.sciencedirect.com/topics/materials-science/polycarbonate ), polyvinylidene chloride (MP: 100 C – 260C - https://www.creativemechanisms.com/blog/everything-you-need-to-know-about-pvc-plastic ), polystyrene (MP: 270 C – see polymer properties database NPL - https://polymerdatabase.com/polymer%20classes/Polystyrene%20type.html ), polyvinyl alcohol (MP: 200 C – See PubChem NPL - https://pubchem.ncbi.nlm.nih.gov/compound/Polyvinyl-alcohol ), polyimide (does not melt; decomposes at 520 C – see PPI Adhesive Products NPL - https://www.ppiadhesiveproducts.com/pages/polyimide-kapton-tapes ), or a mixture thereof.  The melting temperatures are from a variety of NPL.
The use of two or more of any of these was an art-recognized variable to one of ordinary skill in the art before the effective filing date. See claim 2 of Morita.
Morita had the benefit that it was the selection of a known design for its intended use and prevented the object manufactured from detaching from the stage during manufacture.  
Doing so would have had the benefit that it allowed for the release of the manufactured object from the stage when desired after the print is completed but not during manufacture.  Therefore, there was motivation to combine Morita with Okamoto.
One of ordinary skill in the art would have been able to select and would have tried to select a releaser film with a component that has a higher melting point than the constituent material, the article worked upon, because that would have prevented the article worked upon from detaching and the releaser film from melting from/off of the porous stage during manufacture of the object with the claimed stage and releaser film combination.
For instance Okamoto discloses the use of Nylon-6 ([0154]) with a melting temperature of 214 C as evidenced by the PlastikCity NPL. Okamoto recognizes that multiple resin materials can be utilized together, but that is not required by the claim ([0185]). Selection of Nylon-6 (see [0154]) would have 
One of ordinary skill in the art would understand, as a principle of thermodynamics, that the melting point of a blend of plastics as in the recited organic film is lower than the melting points of the higher melting point component substance when pure.  See Melting Theory NPL of Chemistry LibreText (https://chem.libretexts.org/@go/page/93433?pdf ).  
Therefore, the use of Nylon-6 as a constituent material as disclosed by Okamoto and the use of two or more releaser film chemicals as polystyrene and polyimide as disclosed by Morita and the aluminum metal porous stage of Van Esobreck would read on the claimed relationships (I, II, III & IV) because: 
The porous structure of the stage has a higher melting temperature than the constituent material (Tm -of aluminum is greater than Tm -of Nylon-6 because 600 C > 200 C)
A single one of the organic film materials has a higher melting point than the constituent material (Tm -of poly styrene and polyimide blend is greater than Tm -of Nylon-6 because either of 520 OR 270 C >200 C)
The organic film as a whole has a lower melting point than the constituent material (Tm of organic film is less than the higher of the melting points of its constituents from Thermodynamics theory depending on the specific mixture selected, therefore, logic dictates that Tm,OF<520, though the specific melting temperature of the blend is not known to Examiner )
The organic releaser film would have a lower melting point than pure chemicals when mixed at any mass/weight fraction/percentage and the melting point of Nylon-6 is less than each of the releaser film chemicals (270 C & 520 C > 200 C).

There are a variety of resins recognized by Okamoto with melting points between the melting point of the lowest melting point component of the organic film (260 C in the PlastikCity NPL) and the highest temperature component of the release film (520 C in the NPL associated with Morita releaser films).  
Again, Nylon-6 as the constituent material has a higher melting point than the single component of the mixture, PP, 220-250 C is greater than the melting point of Nylon-6, the constituent material.  See PlastikCity NPL for a table of pure resin melting points.
Selection of the Okamoto materials as a mixture of materials for constituent materials and releaser film mixture of Mori with the disclosed melting point temperature relationships would have been obvious to try, as there were a finite number of resins recognized by the Okamoto and a finite number of stage materials of Van Esbroeck and a finite number of releaser films in Morita. Thus, there were a finite number of relationships between the resin mixtures’ content and the melting temperatures as claimed. 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the aluminum stage of Van Esbroeck, the adhesive release layer of Morita and selected known materials for the relative components in such structures as disclosed with their relative melting points of the cited NPLs in the stage of Okamoto with the constituent materials of that reference and trying different material combinations to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improved ease of removal of the article worked upon, the object 

Regarding claim 3, every stage is attachable to and detachable from the production apparatus and can be taken apart or made separate before the effective filing date.  To make separable is a rationale available under 35 U.S.C. 103.  See MPEP 2144 and Fig. 2 versus Fig. 3 which shows that it is detached from the apparatus and, respectively, attached.
Making it detachable had the benefit that it allowed for the benefit that the apparatus could be cleaned between uses.  Therefore, there was motivation to modify Okamoto.
Therefore, it would have been obvious to one of ordinary skill in the art to make the stage separable in the apparatus of Okamoto to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit that the apparatus could be sterilized between uses.


Regarding claim 8, the combination discloses a three dimensional shaped article production apparatus comprising the three-dimensional shaped article shaping stage according to claim 1.

Regarding claim 9, the combination discloses a three dimensional shaped article production apparatus comprising the three-dimensional shaped article shaping stage according to claim 2.
	
Regarding claim 10, the combination discloses a three dimensional shaped article production apparatus comprising the three-dimensional shaped article shaping stage according to claim 3.

14-16, the method claims are directed to the stage of claim 1 and necessarily include the organic film and constituent material limitations of claim 1. In other words, claim 1 is directed towards only the stage and the constituent material limitations of claim 1 are directed towards an intended material worked upon. See rejection of claim 1.  See applying energy to the stacked body of claim 20 and [0029], [0224-0226].

	Regarding claim 19, the method claims are directed to the stage of claim 1 and does not necessarily include the organic film and constituent material limitations of claim 1. In other words, claim 1 is directed towards only the stage and the constituent material limitations of claim 1 are directed towards an intended material worked upon. The method claims only refer to the stage of claim 1 and do not appear to positively require the recited constituent material relationships.

Regarding claim 20, one of ordinary skill in the art would understand that the sintering (see Okamoto [0016], [0019], [0058]) of the constituent material, the article worked upon, must necessarily occur after applying of the energy (see Okamoto [0029], [0224]-[0226]).

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2016/0221269), Van Esbroeck (US 2015/0137426) and Morita (US 2015/0072139), Brittain NPL (https://www.chm.uri.edu/mmcgregor/chm228/use_of_melting_point_apparatus.pdf ), and Minoura (US 2011/0001264) with evidence from PlastikCity NPL (http://web.archive.org/web/20160213041337/http://www.plastikcity.co.uk/useful-stuff/material-melt-mould-temperatures), PubChem NPL (https://pubchem.ncbi.nlm.nih.gov/compound/Polyvinyl-alcohol 1/42) and Metal Supermarkets NPL (https://www.metalsupermarkets.com/melting-points-of-metals/ ), Polyolefin Polymer Properties Database NPL (https://polymerdatabase.com/polymer%20classes/Polyolefin%20type.html), Brittanica NPL (https://www.britannica.com/print/article/468341), PET Creative Mechanisms NPL (https://www.creativemechanisms.com/blog/everything-about-polyethylene-terephthalate-pet-polyester), Science Direct PC NPL (https://www.sciencedirect.com/topics/materials-science/polycarbonate), PVDCl Creative Mechanisms NPL (https://www.creativemechanisms.com/blog/everything-you-need-to-know-about-pvc-plastic), PS Polymer Properties Database NPL (https://polymerdatabase.com/polymer%20classes/Polystyrene%20type.html), PVA PubChem NPL (https://pubchem.ncbi.nlm.nih.gov/compound/Polyvinyl-alcohol) and PPI Adhesive Products NPL (https://www.ppiadhesiveproducts.com/pages/polyimide-kapton-tapes).
Regarding claim 5, Okamoto does not disclose wherein the organic film contains an acrylic resin.  
Okamoto does recognize that acrylic resins can be useful in additive manufacturing.  [0154].
In the same field of endeavor of manufacturing with release/adhesion layers, Minoura discloses wherein the releaser film contains an acrylic resin.  [0337].
Minoura discloses that the releasing layer improved releasability of the manufactured article.  [0209].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the acrylic resin releaser film of Minoura with the apparatus of Okamoto to arrive at the claimed invention before the effective filing date because doing do had the benefit that it allowed for the improved releasability of the manufactured article.

Regarding claim 12, the combination Okamoto, Van Esbroek, Morita does not render obvious a three-dimensional shaped article production apparatus comprising the three-dimensional shaped article shaping stage according to claim 5, wherein the organic film contains an acrylic resin.  

Minoura discloses that the releasing layer improved releasability of the manufactured article.  [0209].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the acrylic resin releaser film of Minoura with the apparatus of Okamoto to arrive at the claimed invention before the effective filing date because doing do had the benefit that it allowed for the improved releasability of the manufactured article.

Regarding claim 18, the cited combination does not render obvious that the stage has an acrylic releaser film thereon.
In the same field of endeavor of manufacturing with release/adhesion layers, Minoura discloses wherein the releaser film contains an acrylic resin.  [0337].
Minoura discloses that the releasing layer improved releasability of the manufactured article.  [0209].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the acrylic resin releaser film of Minoura with the apparatus of Okamoto to arrive at the claimed invention before the effective filing date because doing do had the benefit that it allowed for the improved releasability of the manufactured article.

Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2016/0221269), Van Esbroeck (US 2015/0137426), Morita (US 2015/0072139), Brittain NPL (https://www.chm.uri.edu/mmcgregor/chm228/use_of_melting_point_apparatus.pdf ), and Choi (US 2013/0214452), with evidence from PlastikCity NPL (http://web.archive.org/web/20160213041337/http://www.plastikcity.co.uk/useful-stuff/material-melt-mould-temperatures), PubChem NPL (https://pubchem.ncbi.nlm.nih.gov/compound/Polyvinyl-alcohol 1/42) and Metal Supermarkets NPL (https://www.metalsupermarkets.com/melting-points-of-metals/ ), Polyolefin Polymer Properties Database NPL (https://polymerdatabase.com/polymer%20classes/Polyolefin%20type.html), Brittanica NPL (https://www.britannica.com/print/article/468341 ), PET Creative Mechanisms NPL (https://www.creativemechanisms.com/blog/everything-about-polyethylene-terephthalate-pet-polyester ), Science Direct PC NPL (https://www.sciencedirect.com/topics/materials-science/polycarbonate), PVDCl Creative Mechanisms NPL (https://www.creativemechanisms.com/blog/everything-you-need-to-know-about-pvc-plastic), PS Polymer Properties Database NPL (https://polymerdatabase.com/polymer%20classes/Polystyrene%20type.html), PVA PubChem NPL (https://pubchem.ncbi.nlm.nih.gov/compound/Polyvinyl-alcohol) and PPI Adhesive Products NPL (https://www.ppiadhesiveproducts.com/pages/polyimide-kapton-tapes).

Regarding claims 6 & 13, Okamoto does not disclose wherein the porous structure has an average port diameter of 1 micron or more and 5 microns or less. 
A porous stage as in the cited combination has pores of a certain diameter in the invention as practiced.  
While the reference does not specifically disclose the size/diameter of the pores, one of ordinary skill in the art would have necessarily selected a pore size in use of the porous stage of Okamoto and would have optimized by routine experimentation the size of the pores in the stage to arrive at the claimed stage before the effective filing date.
See MPEP 2144.05(II)(A).
Regarding claim 6, Okamoto/Morita/… discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose the porous stage pore diameter.  As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting said porosity, the precise stage porosity/pore diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pore size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pore diameter of the stage in the apparatus of Okamoto/Morita/… to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Therefore, it would have been obvious to one of ordinary skill in the art to perform routine experimentation on the pore size in the pores of Okamoto to arrive at the stage having pores of 1-5 microns in diameter, the claimed invention, before the effective filing date because doing so would have been the result of routine experimentation to one of ordinary skill in the art before the effective filing date and the pore diameter optimization was an art-recognized variable to one of ordinary skill in the art.

Regarding claim 13, the combination discloses a three dimensional shaped article production apparatus comprising the three-dimensional shaped article shaping stage according to claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2016/0221269), Van Esbroeck (US 2015/0137426), Morita (US 2015/0072139), Brittain NPL (https://www.chm.uri.edu/mmcgregor/chm228/use_of_melting_point_apparatus.pdf ), Stoddard (US 2011/0158887) and Augier (US 2011/0171099) with evidence from PlastikCity NPL (http://web.archive.org/web/20160213041337/http://www.plastikcity.co.uk/useful-stuff/material-melt-mould-temperatures), PubChem NPL (https://pubchem.ncbi.nlm.nih.gov/compound/Polyvinyl-alcohol 1/42) and Metal Supermarkets NPL (https://www.metalsupermarkets.com/melting-points-of-metals/ ), Polyolefin Polymer Properties Database NPL (https://polymerdatabase.com/polymer%20classes/Polyolefin%20type.html), Brittanica NPL (https://www.britannica.com/print/article/468341 ), PET Creative Mechanisms NPL (https://www.creativemechanisms.com/blog/everything-about-polyethylene-terephthalate-pet-polyester ), Science Direct PC NPL (https://www.sciencedirect.com/topics/materials-science/polycarbonate), PVDCl Creative Mechanisms NPL (https://www.creativemechanisms.com/blog/everything-you-need-to-know-about-pvc-plastic), PS Polymer Properties Database NPL (https://polymerdatabase.com/polymer%20classes/Polystyrene%20type.html), PVA PubChem NPL (https://pubchem.ncbi.nlm.nih.gov/compound/Polyvinyl-alcohol) and PPI Adhesive Products NPL (https://www.ppiadhesiveproducts.com/pages/polyimide-kapton-tapes), and American Elements NPL (https://www.americanelements.com/silicon-carbide-409-21-2 ). 
Regarding claim 7, Okamoto, Van Esbroeck, nor Mori disclose that the porous stage has a material containing at least one of alumina, silicon carbide and zirconia.
In the same field of endeavor, Stoddard discloses that the stage is made from silicon carbide.  [0039].  

Therefore, it would have been obvious to one of ordinary skill in the art to combine the silicon carbide stage of Stoddard with the apparatus of Okamoto to arrive at the claimed invention before the effective filing date because doing so would have had the benefit of allowing for the processing of very hot materials, as silicon carbide has a very high melting temperature.
Furthermore, Augier discloses that SiC is utilized in porous manner. [0002] (porous ceramic based on SiC). The porous SiC has high chemical inertness, and can withstand high mechanical stresses, particularly thermal stresses (“Porous ceramic or refractory materials based on silicon carbide (SiC) obtained by sintering at very high temperature are being increasingly used in applications in which their high chemical inertness and their high refractoriness enable them to withstand high mechanical stresses, particularly thermomechanical stresses.”). Id. Having thermomechanical stress tolerance would be desired for the apparatus of the combined references because the intended use of high melting temperatures of Okamoto and would have been considered a result-effective variable where many properties are taken into account in optimizing the performance of the stage. Id.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the silicon carbide stage of Stoddard/Augier with the apparatus of Okamoto and to perform routine optimization on the properties of the stage as disclosed in Augier to arrive at the claimed invention before the effective filing date because doing so would be desired to have good thermo-mechanical properties given the intended use of the apparatus. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
	
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/645192 in view of Okamoto (US 2016/0221269), Van Esbroeck (US 2015/0137426), Morita (US 2015/0072139), and Chemistry LibreText (https://chem.libretexts.org/@go/page/93433?pdf) with evidence from PlastikCity NPL (http://web.archive.org/web/20160213041337/http://www.plastikcity.co.uk/useful-stuff/material-melt-mould-temperatures), PubChem NPL (https://pubchem.ncbi.nlm.nih.gov/compound/Polyvinyl-alcohol 1/42) and Metal Supermarkets NPL (https://www.metalsupermarkets.com/melting-points-of-metals/ ), Polyolefin Polymer Properties Database NPL (https://polymerdatabase.com/polymer%20classes/Polyolefin%20type.html), Brittanica NPL (https://www.britannica.com/print/article/468341 ), PET Creative Mechanisms NPL (https://www.creativemechanisms.com/blog/everything-about-polyethylene-terephthalate-pet-polyester ), Science Direct PC NPL (https://www.sciencedirect.com/topics/materials-science/polycarbonate), PVDCl Creative Mechanisms NPL (https://www.creativemechanisms.com/blog/everything-you-need-to-know-about-pvc-plastic), PS Polymer Properties Database NPL (https://polymerdatabase.com/polymer%20classes/Polystyrene%20type.html), PVA PubChem NPL (https://pubchem.ncbi.nlm.nih.gov/compound/Polyvinyl-alcohol) and PPI Adhesive Products NPL (https://www.ppiadhesiveproducts.com/pages/polyimide-kapton-tapes).
The current claim of the 15/645192 application is directed to an apparatus comprising a shaping stage with an organic film formed thereon, wherein the organic film has a melting point less than that of 
Okamoto discloses a porous stage (see [0043]) for forming a stacked body.  Okamoto recognizes that the porous stage is made from a constituent material that can be organic or inorganic or a composite.  See [0152]-[0154].  Okamoto discloses a metal build platform (see [0074]) with a porous organic film (see [0075], [0096] but does not specifically disclose which metal the stage is made from or its melting point.  Okamoto (see [0154], [0185]) discloses many different materials for the article worked upon, the constituent material.  
Okamoto does not disclose that the shaping stage is made of a material having a higher melting point that a constituent material of the 3D article. 
In the same field of endeavor of additive manufacturing, Van Esbroeck discloses an aluminum stage ([0051]). Aluminum is known to have a melting point of 660 C.  See Metal Supermarkets NPL.    Van Esbroeck recognizes that mould release agents, such as organic films, are compatible with the claimed apparatus.  [0052].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the apparatus of Okamoto and utilize aluminum as the metal for the shaping stage. Okamoto discloses the use of metals for the shaping stage, and Van Esbroeck discloses aluminum as a suitable metal for those purposes.
Okamoto/Van Esbroeck disclose the apparatus as shown above. Okamoto/VanEsbroeck disclose suitable materials for the apparatus, but they don’t disclose the use of a release layer.
In the same field of endeavor of adhesion films, Morita discloses a release layer selected from a number of materials (see claim 2) including polyolefin (PP is a species of polyolefin, MP: 160 C - https://polymerdatabase.com/polymer%20classes/Polyolefin%20type.html ), polybutylene mixture thereof.  The melting temperatures are from a variety of NPL.
The use of two or more of any of these was an art-recognized variable to one of ordinary skill in the art before the effective filing date. 
Morita had the benefit that it was the selection of a known design for its intended use and prevented the object manufactured from detatching from the stage during manufacture.  Doing so would have had the benefit that it allowed for the release of the manufactured object from the stage when desired after the print is completed but not during manufacture.  Therefore, there was motivation to combine Morita with Okamoto.
One of ordinary skill in the art would have been able to select and would have tried to select a releaser film with a component that has a higher melting point than the constituent material, the article worked upon, because that would have prevented the article worked upon from detaching from the porous stage during manufacture of the object with the claimed stage and releaser film combination.
For instance Okamoto discloses the use of Nylon-6 ([0154]) with a melting temperature of 214 C as evidenced by the PlastikCity NPL. Okamoto recognizes that multiple resin materials can be utilized 
One of ordinary skill in the art would understand, as a principle of thermodynamics, that the melting point of a blend of plastics is lower than the melting points of the higher melting point component substance when pure.  See Melting Theory NPL of Chemistry LibreText (https://chem.libretexts.org/@go/page/93433?pdf ).  Therefore, the use of Nylon-6 as a constituent material as disclosed by Okamoto and the use of two or more releaser film chemicals as disclosed by Morita would read on the claimed relationship because the releaser film would have a lower melting point than pure chemicals when mixed at any mass/weight fraction/percentage and the melting point of Nylon-6 is less than each of the releaser film chemicals.  Id.
As per the evidence of these melting points, consider the PlastikCity NPL and Metal Supermarkets NPL which, respectively, disclose that Nylon-6 of [0154] of Okatmoto has a melting temperature of 230-290 degrees C but with a lower melting point than a single component (the PP has a higher melting point at 240-290 C) depending on the exact type of PP selected and the processing conditions.  
There are a variety of resins recognized by Okamoto with melting points between the melting point of the lowest melting point component of the organic film (260 C in the PlastikCity NPL) and the highest temperature component of the release film (316 C in the PlastikCity NPL).  
Again, Nylon-6 as the constituent material has a higher melting point than the single component of the mixture, PP, 220-250 C is greater than the melting point of Nylon-6, the constituent material.  See PlastikCity NPL for a table of pure resin melting points.

One of ordinary skill in the art would have realized that the critical factor in the manner of operating the claimed stage is the melting point of the constituent material and the melting point of the organic film mixture and the melting point of the porous stage as claimed is the critical relationship defining operability of a method of using the claimed apparatus.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the aluminum stage of Van Esbroeck, the adhesive release layer of Morita and selected known materials for the relative components in such structures as disclosed with their relative melting points of the cited NPLs and trying different material combinations to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improved ease of removal of the article worked upon, the object formed, from the stage, while preventing the object from releasing during printing, thereby improving build quality and would have been obvious to try to one of ordinary skill in the art before the effective filing date.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        I